Citation Nr: 0933617	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  03-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from April 
1969 to September 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

There initially were three claims on appeal to the Board - 
for service connection for PTSD, bilateral hearing loss, and 
tinnitus.  And in January 2005, the Board remanded all three 
claims to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  

In a May 2009 rating decision, on remand, the AMC granted the 
claims for service connection for bilateral hearing loss and 
tinnitus.  The Veteran has not since appealed either the 
initial ratings or effective dates assigned for those 
disabilities, so those claims are no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2008).

Also in May 2009, however, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny the remaining 
claim for PTSD and has since returned the file to the Board 
for further appellate review of this sole remaining claim.  
But, unfortunately, this claim requires still further 
development, and so, the Board is again remanding this claim 
to the AMC.




REMAND

The Veteran contends he has PTSD from witnessing a rape and 
murder of a Vietnamese woman while in the Air Force, during 
his tour in Vietnam.  He says that he was with four fellow 
servicemen when they picked up the Vietnamese woman who was 
hitchhiking.  And after driving a short distance, they turned 
off the road and the other servicemen raped her.  The Veteran 
claims he refused to participate and that, after he 
threatened to report them if they continued the 
sexual assault on the woman, they instead beat him up and 
murdered her.  He says he was stationed at the Cam Rahn Bay 
Air Force Base at the time of the incident, and that he was 
working as a pavement maintenance specialist.  He adds that 
he reported the crime to his commanding officer, a Colonel 
D., who in turn told him "it happened in the field, let it 
stay in the field."  See the history reported during the 
September 2001 VA compensation examination.  The Veteran also 
further reported to a January 2007 VA examiner that he was 
later transferred to a different unit and put on "trash 
detail" as retaliation.

If, as here, the claim for PTSD is based on an alleged 
personal assault, then evidence from sources other than the 
Veteran's records may corroborate his account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. 
App. at 272.

As such, VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  See, e.g., Bradford 
v. Nicholson, 20 Vet. App. 200 (2006).



The Veteran has not received this required notice.  
Therefore, the AMC must issue a proper notice letter to him 
explaining the evidence necessary to corroborate a stressor 
during service to support his claim for service connection 
for PTSD based on a personal assault, pursuant to 38 C.F.R. § 
3.304(f)(3).  This requirement is consistent with the VCAA's 
duty to inform him of the information and evidence needed to 
substantiate his claim.  See 38 C.F.R. § 3.159(c).

Further development of the claim is also required because, in 
the June 2009 informal hearing presentation, the Veteran's 
representative contends there is a looming discrepancy as to 
when the incident in question actually occurred, in October 
1969 versus in December 1970.  The representative contends 
that since stressor verification has only been attempted on 
the premise the incident occurred in October 1969, further 
verification efforts are required to also explore the 
possibility that it occurred instead in December 1970.

The Veteran's service personnel records (SPRs) for the 
relevant time period at issue show he was stationed at the 
Cam Rahn Bay Air Force Base, in Vietnam, during the Vietnam 
War, as a Pavement Maintenance Specialist, from November 1970 
to July 1971.  The Board's review of the RO's stressor 
verification efforts confirms that the RO only requested 
verification of the alleged rape and murder based on an 
October 1969 date, but not based on the alternative December 
1970 date, which is now emphasized by the Veteran's 
representative.  This distinction is critically important 
because the Veteran may not even have been stationed in 
Vietnam in October 1969 (since he apparently did not arrive 
there until November 1970), logically leaving only the 
possibility that the incident occurred in December 1970.

Further concerning this, the U.S. Army and Joint Services 
Records Research Center (JSRRC) provided a negative response 
in February 2006, stating there was no documentation of the 
incident (but again, based on the premise that it had 
occurred in October 1969).  More recently, in May 2009, the 
JSSRC clarified that Air Force criminal investigative records 
are maintained, instead, by the Air Force Office of Special 
Investigations (OSI), and that VA therefore must contact them 
for verification of the incident, so presumably even using 
the revised December 1970 date.

A May 2009 report of contact confirms there was 
correspondence with the OSI, but details concerning the 
actual request are inadequate, especially regarding the 
potential dates of the incident.  Consequently, on remand, 
the AMC/RO must contact the Air Force OSI in writing to 
request verification of the alleged rape and murder based on 
the alternatively supplied date in December 1970.  The JSSRC 
should also be recontacted, based on this December 1970 date, 
to confirm any alternative sources of records that might 
corroborate this alleged rape and murder, as well as the 
personal assault on the Veteran himself.

Finally, the June 2009 informal hearing presentation also 
asserts the RO did not comply with the Board's previous 
remand directive to obtain treatment records from the 
Wilmington, Delaware, VA Medical Center (VAMC).  However, a 
review of the claims file shows the RO has, in fact, obtained 
the Wilmington VAMC records, at least through April 2005.  
This indicates substantial compliance with the prior remand 
directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  
Nevertheless, more recent VA treatment records may also 
exist.  So, on remand, the AMC/RO must confirm that there are 
no outstanding, pertinent VA treatment records, especially 
from the Wilmington VAMC.  If they do not exist, the AMC/RO 
must make an express declaration confirming that further 
attempts to obtain these additional records would be futile.  
The Veteran also must be apprised of the latter situation, if 
it arises.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
has constructive, if not actual, notice of this evidence 
because it is generated within VA's healthcare system).  
See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  
3.159(c)(2), (c)(3).  



Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Ask the Veteran to assist in the search 
for his VA treatment records by specifying 
dates, locations, and providers of treatments 
at VA facilities.  After allowing an 
appropriate time for response, contact 
the VAMC in Wilmington, Delaware, and obtain 
all of his relevant treatment records, 
especially any outstanding records dated since 
April 2005 not already on file.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

2.	Send the Veteran an appropriate PTSD 
stressor development letter.  He must be 
notified that an alleged 
in-service personal assault may be corroborated 
by evidence from sources other than his service 
records, as defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative sources of 
evidence listed in this regulation must be 
included in the notification letter.

3.  Provide the Veteran another opportunity to 
submit a comprehensive statement containing as 
much detail and information as possible 
regarding his alleged in-service stressors.  He 
should be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as well 
as any other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  Specifically ask that he 
narrow down his claimed dates for the incident 
in question to a 60-day time window.  He is 
advised that this information is necessary to 
obtain supportive evidence of the stressful 
event and that he must be as specific as 
possible.

4.  Undertake necessary action to attempt to 
verify the occurrence of the Veteran's alleged 
in-service stressor, as the incident is 
described above, based upon an alleged 
December 1970 date of the incident (as opposed 
to October 1969, the basis of the prior search 
for corroborating evidence).  Forward to the 
JSRRC all supporting evidence (to include any 
probative evidence submitted by the Veteran).  
If JSRRC's research of available records for 
corroborating evidence leads to negative 
results, notify the Veteran and his 
representative, and afford them the opportunity 
to respond.  Also follow up on any additional 
action suggested by JSRRC.

Also, contact the U.S. Air Force Office of 
Special Investigations (OSI) in a written 
request, describing the alleged in-service 
stressor, specifically citing an alleged 
December 1970 date of the incident (again, as 
opposed to October 1969, the basis of the prior 
search for corroborating evidence).

5.  After associating with the claims file all 
available records and/or responses received 
from each contacted entity, prepare a report 
detailing the occurrence of any specific in-
service stressors deemed established by the 
record.  This report is then to be added to the 
Veteran's claims file. If the occurrence of the 
claimed in-service stressor is not verified, 
then so state in its report.

6.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him an SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

